Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the "Agreement") is entered into as of the 11th day
of January, 2011 between V. Scott Vanis ("Employee") and Minerco Resources,
Inc., a Nevada Corporation, its affiliates, predecessors and subsidiaries (the
"Company”).
 
WHEREAS, Employee and the Company desire to enter into this Agreement setting
forth the terms and conditions for the employment relationship of Employee with
the Company during the Employment Term (as defined below).
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Agreement hereby agree as follows:
 
1.  Services
 
1.1 Employment. During the Employment Term (as defined below), the Company hires
Employee to perform such services as the Company may from time to time
reasonably request consistent with Employee's position with the Company (as set
forth in Section 1.1 and 1.5 hereof) and Employee's stature and experience as a
Certified Public Accountant(the "Services"). The Services and authority of
Employee shall include, but not necessarily be limited to, management and
supervision of (A) the general accounting, reporting, financial management and
regulatory compliance of the of the Company, (B) the general accounting,
reporting, financial management and regulatory compliance of future acquisitions
and Affiliates.  For purposes of this Agreement, "Affiliates" shall mean, as to
any person, any other person controlled by or under common control with (or,
where applicable, controlling), directly or indirectly, such person; and
"person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof, or
any other entity; whereas such person in the normal course of business shall be
deemed an affiliate of the Company.
 
1.2 Location. During the Term, Employee's Services shall be performed in the
Houston, Texas area or any other area of Employee’s convenience which permits
regular communication via telephone, Internet or other popular medium with
employees, officers, directors, customers and other affiliates as needed to
effectively carry out duties as described herein.  Employee acknowledges and
understands that the Company’s current headquarters are located in Houston,
Texas and that officers and other participants critical to the Company’s
business are dispersed nationally and internationally, and that such dispersion
will increase substantially as the Company grows. The parties therefore
acknowledge and agree that the nature of Employee's duties hereunder may require
domestic and international travel from time to time.
 
1.3Term. The term of Employee's employment under this Agreement (the "Employment
Term") shall commence on the 11th day of January, 2011 (the "Effective Date")
and shall end on January 10, 2016 unless sooner extended or terminated in
accordance with the provisions of this Agreement.
 
 
Page 1 of 17

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, "Employment Year" shall mean each twelve-month
period during the Term commencing on January 11th, and ending on January 10th,
of the following year. In the event the parties decide to extend this Agreement
for an additional one year Employment Term, any extension agreed upon must be
done so in writing and executed by the Company and Employee no later than 5 p.m.
Eastern Standard Time on January 10, 2016.
 
1.4 Exclusive Employment; Non-Competition.  Employee agrees that his employment
hereunder is on an exclusive basis, and that as long as Employee is employed by
the Company, Employee will not engage in any other business activity which is in
conflict with Employee’s duties and obligations hereunder.  Employee agrees that
during the Employment Term, Employee shall not directly or indirectly engage in
or participate as an owner, partner, shareholder, officer, employee, director,
agent of or consultant for any business that competes with any of the principal
activities of the Company.  Provided however, that Employee may acquire and/or
retain, as an investment, and take customary actions (including the exercise or
conversion of any securities or rights) to maintain and preserve Employee's
ownership of any one or more of the following (provided such actions, other than
passive investment activities, do not unreasonably interfere with Employee's
Services hereunder): (i) securities of any corporation that are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), and that are publicly traded as long as Employee is not part of
any control group of such corporation and, in the case of public corporations in
competition with the Company, such securities do not constitute more than five
percent of the voting power of that public corporation; (ii) any ownership
interest in a partnership, trust, corporation or other person so long as
Employee remains a passive investor in that entity and so long as such entity is
not, directly or indirectly, in competition with the Company, (iii) securities
or other interests now owned or controlled, in whole or in part, directly or
indirectly, by Employee in any corporation or other person and which are
identified on Schedule 1.4 hereto; and (iv) securities of the Company or any of
its Affiliates. Nothing in this Agreement shall be deemed to prevent or restrict
Employee's ownership interest in the Company and any of its Affiliates or
Employee’s ability to render charitable or community services not in competition
with the Company.
 
1.5  Power and Authority.
 
1.5.1 During the Employment Term, Employee shall be a member of the Board of
Directors (“The Board”), a member of the executive or supervisory committee (or
comparable committee) (the “Executive Committee”) of the Board, Chairman of the
Board, President and Chief Executive Officer of the Company.
 
1.5.2 During the Employment Term, all officers and employees of the Company
shall report to Employee (directly or through such channels as Employee and the
Board may designate).  During the term, there shall be no officer or employee of
the Company whose title, position, or authority with the Company is equal to
Employee or superior to that the Employee.
 
1.5.3 The Company may from time to time during the Term appoint Employee to one
or more additional offices of the Company. Employee agrees to accept such
offices if consistent with Employee's stature and experience and position with
the Company.
 
 
Page 2 of 17

--------------------------------------------------------------------------------

 
 
1.6 Indemnification. The Company shall indemnify Employee to the fullest extent
allowed by applicable law. Without limiting the foregoing, Employee shall be
entitled to the benefit of the indemnification provisions contained on the date
hereof in the Bylaws of the Company and any applicable Bylaws of any Affiliate,
notwithstanding any future changes therein.
 
2.  Compensation.
 
As compensation and consideration for the Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.
 
2.1 Fixed Annual Compensation. The Company shall pay to Employee salary ("Fixed
Annual Compensation") at the rate beginning on January 10, 2011 and continuing
for the term of this agreement as follows:
 
2.1.1  180,000.00 per annum at such times and in such amounts as the Company may
designate in accordance with the Company’s usual salary practices, but in no
event less than twice monthly.
 
2.1.2  If annual revenues exceed $10,000,000.00, 360,000.00 per annum at such
times and in such amounts as the Company may designate in accordance with the
Company’s usual salary practices, but in no event less than twice monthly.
 
2.1.3  If annual revenues exceed $20,000,000.00, 540,000.00 per annum at such
times and in such amounts as the Company may designate in accordance with the
Company’s usual salary practices, but in no event less than twice monthly.
 
2.2 Stock. The Company shall grant to Employee Ten Million (10,000,000) shares
of the Company’s Class A Preferred stock upon the effective date of this
agreement.  The stock shall be fully paid, non-assessable and shall contain
other customary rights and privileges, including piggy back registration rights.
 
2.2.1 If Employee voluntarily terminates his employment with the Company or if a
petition for Chapter 7 Bankruptcy is filed by the Company resulting in an
adjudication of bankruptcy within 12 months of the date of this agreement, all
shares granted under this section shall be returned to the Company.
 
2.2.2  If Employee voluntarily terminates his employment with the Company or if
a petition for Chapter 7 Bankruptcy is filed by the Company resulting in an
adjudication of bankruptcy within 24 months of the date of this agreement, Eight
Million (8,000,000) shares granted under this section shall be returned to the
Company.
 
2.2.3  If Employee voluntarily terminates his employment with the Company or if
a petition for Chapter 7 Bankruptcy is filed by the Company resulting in an
adjudication of bankruptcy within 36 months of the date of this agreement, Six
Million (6,000,000) shares granted under this section shall be returned to the
Company.
 
 
Page 3 of 17

--------------------------------------------------------------------------------

 
 
2.2.4  If Employee voluntarily terminates his employment with the Company or if
a petition for Chapter 7 Bankruptcy is filed by the Company resulting in an
adjudication of bankruptcy within 48 months of the date of this agreement, Four
Million (4,000,000) shares granted under this section shall be returned to the
Company.
 
2.3 Bonus. Under this Agreement, Employee shall be entitled to participate in
the highest bonus incentive program (hereafter “BIP”) set up by the Board. While
the specific structure and trigger mechanisms for the BIP are at the sole
discretion of the Board, the BIP shall afford Employee the opportunity to earn a
cash and/or stock bonus through the Employee’s accomplishment of specific
pre-identified reasonable milestones in the development of the Company’s
business. Any payments under the BIP shall be paid annually to Employee and
shall be paid no later than the end of the first quarter following the Company’s
fiscal year-end. In addition to the BIP, Employee shall also be entitled to such
additional bonus, if any, as may be granted by the Board (with Employee
abstaining from any vote thereon) or compensation or similar committee thereof
in the Board's (or such committee's) sole discretion based upon Employee's
performance of his Services under this Agreement.
 
3. Expenses; Additional Benefits
 
3.1 Vacation. Employee shall be entitled to an aggregate of six weeks of paid
vacation during each year of the Contract Year. Employee shall take vacation at
times determined by the Employee, however, with appropriate consideration for
the Company’s business needs. In addition, Employee shall be entitled to
holidays generally observed in the United States and the State of Texas.
 
3.2 Employee Business Expense Reimbursement. Employee shall be entitled to
reimbursement of all business expenses for which Employee makes a submission for
and provides an adequate accounting to the Company beginning on the effective
date of his appointment as CEO of Minerco Resources, Inc. on March 23,
2010.  Employee shall have 30 days from the date of this agreement to submit any
expenses incurred on behalf of the company for reimbursement not previously
submitted.  The determination of the adequacy of the accounting of the foregoing
expenses shall be within the reasonable discretion of the Company’s independent
certified accountants taking into consideration the substantiation requirements
of the Internal Revenue Code of 1986, as amended (the "Code"). Employee shall be
entitled to cash reimbursement for expense items, including extended travel.
Employee shall be entitled to cash or stock reimbursement for ordinary expenses,
including phone and local travel, as approved in advance by the Board. Such
reimbursement of business expenses shall be payable to Employee at the end of
each calendar month for the business expenses incurred by the Employee for the
month prior for each specific submission for reimbursement during the Term of
this Agreement,
 
3.3 Stock Option Plan and Agreement. Concurrently with the execution of this
Agreement and in consideration for the execution thereof, Employee and the
Company shall develop, implement and enter into the Minerco Resources, Inc. 2011
Stock Option Plan and Agreement, which represents a material inducement to
Employee's willingness to enter into this Agreement.
 
 
Page 4 of 17

--------------------------------------------------------------------------------

 
 
3.4 Directors and Officers Liability Insurance.  During the Term of this
agreement, Employee shall be entitled to the protection of any insurance
policies the Company or any of its Affiliates may elect to maintain generally
for the benefit of its directors and officers against all costs, charges and
expenses whatsoever incurred or sustained by Employee in connection with any
action, suit or proceeding to which Employee may be made a party by reason of
Employee being or having been a director or officer of the Company or any of its
Affiliates or Employee serving or having served any other enterprises as a
director, officer or employee at the request of the Company.  In the event the
Company elects to maintain such directors and officers liability insurance, the
policy shall be issued by a reputable and financially-sound insurance carrier of
national standing which is acceptable to Employee, and providing coverage in the
amount of at least $1,500,000.
 
3.5 Medical and Dental Insurance. In the event that the Company, with the
approval of the Board of Directors, elects to establish a Medical Insurance
Benefit Plan for the benefit of the Company’s employment staff, Employee shall
be entitled to participate in such plan which shall include comprehensive
medical and dental insurance (from a reputable and financially-sound insurance
carrier of national standing) for himself and his immediate family. Such
insurance shall cover at the minimum 100% of all hospitalization costs after
payment of deductibles and 80% of other medical costs, with the annual
deductible not exceeding $500 per person. There shall be no cap on benefits for
the medical insurance, and the annual cap for dental insurance benefits shall
not be less than $3,000. The Company may either provide these benefits directly
to Employee or promptly reimburse Employee for the cost of such benefits, at the
Company’s election.
 
3.6 General. Employee shall be entitled to participate in any profit-sharing,
pension, health, sick leave, holidays, personal days, insurance or other plans,
benefits or policies (not duplicative of the benefits provided hereunder)
available to the employees of the Company or its Affiliates on the terms
generally applicable to such employees.
 
3.7 No Reduction of Benefit or Payment. No payment or benefit made or provided
under this Agreement shall be deemed to constitute payment to Employee or his
legal representative or guardian in lieu of, or in reduction of, any benefit or
payment under an insurance, pension or other benefit plan, and no payment under
any such plan shall reduce any payment or benefit due under this Agreement
except as set forth in Section 5.3 of this Agreement.
 
3.8 Asset Sale or Merger. In the event of an arm’s length transaction sale of
all or substantially all of the assets or a merger in which the Company is not
the surviving entity, Employee shall be entitled to receive and the Company
shall issue, additional amount of shares of common stock in the Company which
would equal Ten percent (10%) of the final value of the transaction.
 
3.9 Covenant Not To Solicit.  Employee agrees that for a period of two (2) years
following any termination of the employment of the Employee with the Company,
Employee will not, directly or indirectly, without the prior written consent of
the Company:  solicit, entice, persuade or induce any employee, consultant,
agent or independent contractor of the Company or of any of its subsidiaries or
Affiliates to terminate his or her employment by the Company or such subsidiary
or Affiliate to become employed by any person, corporation or other entity other
than the Company or such subsidiary or Affiliate,  or approach any such
employee, consultant, agent or independent contractor for any of the foregoing
purposes, or hire any such employee, consultant, agent or independent contractor
or authorize or assist in the taking of any such actions by any third party.
 
 
Page 5 of 17

--------------------------------------------------------------------------------

 
 
3.10 Confidentiality.  During the Term of Employment and continuously
thereafter, Employee shall keep secret and retain in strictest confidence and
not use or disclose, furnish or make accessible to anyone outside the Company
and any of its Affiliates, directly or indirectly, or use for the benefit of
Employee or others except in conjunction with the business of the Company and
the business of any of its subsidiaries or Affiliates, any Protected
Information.  The term “Protected Information” shall mean trade secrets,
confidential or proprietary information and all other knowledge, technology,
know-how, information, documents or materials owned, developed or possessed by
the Company or any of its subsidiaries or Affiliates, whether in tangible or
intangible form, pertaining to the business of the Company or any of its
subsidiaries or Affiliates, including, but not limited to, research and
development, operations, systems, databases, computer programs and software,
designs, models, operating procedures, knowledge of the organization, products
and services (including prices, costs, sales or  content), processes,
techniques, contracts, financial information or measures, business methods,
future business plans, details of consultant contracts, new personnel
acquisition plans, business acquisition plans, customers and suppliers
(including identities of customers and prospective customers and suppliers,
identities of individual contacts at business entities which are customers  or
prospective customers or suppliers, preferences, businesses or habits), and
business relationships.  Provided however, that Protected Information shall not
include information that shall become generally known to the public or the trade
without violation of this Section 1.6.
 
3.11 Company Ownership.  The results and proceeds of Employee’s services
hereunder, including, without limitation, any works of authorship resulting from
Employee’s services during his employment with the Company or any of the
Company’s Affiliates and any works in progress, shall be works-made-for-hire,
and the Company shall be, and shall be deemed, the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner the Company determines in its
sole discretion without any further payment to Employee whatsoever.  If, for any
reason, any of such results and proceeds shall not legally be a work-for-hire
and/or there are any rights which do not accrue to the Company under the
preceding sentence, then Employee hereby irrevocably assigns and agrees to
assign any and all of Employee’s right, title and interest thereto, including,
without limitation, to any and all copyrights, patents, trade secrets,
trademarks and/or other rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Employee whatsoever.  Provided however, that if the Company elects
not to utilize any work(s) of authorship resulting from Employee’s services
during his Employment Term, the Company shall wave and release all rights to
said work(s) and assign all rights thereto to Employee.
 
 
Page 6 of 17

--------------------------------------------------------------------------------

 
 
Employee shall, from time to time, as may be requested by the Company, do any
and all things which the Company may deem useful or desirable to establish or
document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Employee has any rights in the results and proceeds of Employee’s services that
cannot be assigned in the manner described above, Employee unconditionally and
irrevocably waives the enforcement of such rights.  This Section 3.11 is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by the
Company of any rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being the employer of Employee.
 
3.12 Litigation.  Employee agrees that, during the Employment Term, for two (2)
year thereafter and, if longer, during the pendency of any litigation or other
proceeding, (i) Employee shall not communicate with anyone (other than his
personal attorney(s) and/or tax advisor(s)) and, except to the extent necessary
in the performance of Employee’s duties hereunder, with respect to the facts or
subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving the Company or any of its Affiliates, or any
of their officers, directors, shareholders, representatives, agents, employees,
suppliers or customers, other than any litigation or other proceeding in which
Employee is a party-in-opposition, without giving prior notice to the Company’s
Board of Directors or General Counsel and receiving a response, and (ii) in the
event that any other party attempts to obtain information or documents from
Employee with respect to matters possibly related to such litigation or other
proceeding, Employee shall promptly so notify the Company’s Board of
Directors  or General Counsel and await any response .
 
3.13 No right to Give Interviews or to Write Books, Articles, etc.    Employee
agrees that during the   Employment Term and for a period of two (2) years
thereafter, except with the Company’s prior written authorization, Employee
shall not (i) give any interviews or speeches, or (ii) prepare or assist any
person or entity in the preparation of any books, articles, television or motion
picture productions or other creations, in either case, concerning the Company
or any of its Affiliates, or any of their officers, directors, shareholders,
representatives, agents, employees, suppliers or customers.
 
3.14 Return of Property.  All documents, date books, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for Employee and/or utilized by
Employee in the course of Employee’s employment with the Company shall remain
the exclusive property of the Company.  In the event of the termination of
Employee’s employment for any reason, the Company reserves the right, to the
extent permitted by law and in addition to any other remedy the Company may
have, to deduct from any monies otherwise payable to Employee by the Company the
following:  (i) the full amount of any debt Employee owes to the Company or to
any of the Company’s Affiliates at the time of or subsequent to the termination
of Employee’s employment with the Company;  and (ii) the value of the Company’s
property which is retained in Employee’s possession after the termination of
Employee’s employment with the Company.  In the event that the law of any state
or other jurisdiction requires the consent of an employee for such deductions,
this Agreement and the Employee’s signature hereon shall serve, and be deemed to
serve, as such consent. Employee acknowledges and agrees that the foregoing
remedy shall not be the sole and/or exclusive remedy of the Company with respect
to a breach of this Section 3.14.
 
 
Page 7 of 17

--------------------------------------------------------------------------------

 
 
3.15 Non-Disparagement.  Employee agrees that he shall not, during the
Employment Term and for a period of two (2) years thereafter, criticize,
ridicule or make any statement which disparages or is derogatory of the Company
or any of its Affiliates, or of any of their officers, directors, shareholders,
representatives, agents, employees, suppliers or customers.
 
3.16 Injunctive Relief/Specific Enforcement. The Company has entered into this
Agreement in order to obtain the benefit of Employee’s unique skills, talent,
and experience.  Employee acknowledges that the services to be rendered by
Employee are of a special, unique and extraordinary character and, in connection
with such services, Employee will have access to confidential or proprietary
information or trade secret vital to the Company’s business and the businesses
of its subsidiaries and Affiliates.  By reason of this, Employee acknowledges,
consents and agrees that any violation of Sections 1.4 and 3.10 – 3.16 of this
Agreement will result in irreparable harm to the Company and its subsidiaries or
Affiliates, and that money damages will not provide adequate remedy to the
Company, and that the Company shall be entitled to have those sections
specifically enforced by any court having competent jurisdiction. Accordingly,
Employee agrees that the Company may obtain injunctive and/or other equitable
relief for any breach or threatened breach of those sections, in addition to any
other remedies, including the recovery of money damages from Employee available
to the Company.
 
3.17 Non-Renewal Notice.  The Company shall notify Employee in writing in the
event that the Company elects not to extend or renew this Agreement.  If the
Company gives Employee such notice less than three (3) months before the end of
the Employment Term, or Employee’s employment terminates pursuant to Section 4.1
hereof during the three (3) months of the Employment Term, Employee shall be
entitled to receive his Salary as provided in Section 2.1, payable in accordance
with the Company’s then-effective payroll practices, subject to applicable
withholding requirements, for the period commencing after the end of  the
Employment Term which, when added to the portion of the Employment Term, if any,
remaining when the notice is given or the termination occurs, equals three (3)
months.  The payments provided for in this Section 3.17 are in lieu of any
severance or income continuation or protection under any Company plan that may
now or hereafter exist.  Employee shall be required to mitigate the amount of
any payment provided for in this Section 3.17 by seeking other employment or
otherwise, and the amount of any such payment provided hereunder shall be
reduced by any compensation earned by Employee from any third person.
 
3.18  The provisions of Sections 1.4 and 3.11-3.18 shall, without any limitation
as to time, survive the expiration of Employee’s employment hereunder,
irrespective of the reason for any termination.
 
 
 
Page 8 of 17

--------------------------------------------------------------------------------

 
 
4.  Termination for Cause by the Company:
 
4.1 Cause.  Reasons and process for termination for Cause.  Executive may be
terminated from employment with “Cause.”  For purposes of this Agreement, the
term “Cause” shall mean:
 
(i)  Gross negligence or willful misconduct in the performance of duties to the
Company that has resulted or is likely to result in substantial and material
damage to the Company,
 
(ii)  Repeated unexplained or unjustified absence from the Company;
 
(iii)  A material or willful violation of any federal, state or local law;
 
(iv)  commission of any act of fraud with respect to the Company, or
 
(v)  conviction of a felony or a crime involving moral turpitude causing
material harm to the standing and reputation of the Company, in each case as
determined in good faith by the Board of Directors of the Company; or
 
(vi)  substantial or continued unwillingness to perform duties as reasonable
directed by Company’s Board of Directors.
 
4.2 Effects of Termination for Cause.  In the event this Agreement is terminated
for Cause, all of the Company’s obligations under this agreement shall cease as
of the date in which the Employee’s receives the Notice of Termination.  The
Company shall pay the Fixed Annual Compensation  up to the date of termination,
and have no further obligations to Employee under this Agreement.  Additionally,
in the event this Agreement is terminated for Cause, the Employee is prohibited
from taking Employment with a direct competitor of the Company for a period of
two years from the date of termination.  The Company may also pursue damages and
injunctive relief from Employee as compensation for its damages.
 
5.  Termination for Not-for-Cause by the Company:
 
5.1 Reasons and process for termination for Not-for-Cause.  The Company may
terminate this Agreement, for Not-for-Cause (with the ramifications described
below), subject to the Provisions of this Section 5.
 
5.2 Effects of Termination Not-for-Cause.  Employee’s obligations to provide
Employee’s Services under this Agreement shall cease as of date in which the
Employee receives the Notice of Termination for Not-for-Cause.  Employee shall
be entitled for a pro-rated Additional Annual Compensation under Sections 2.1 –
2.3 for the balance of the then current term and all and any unvested stock and
options Employee or any of Employee’s assigns holds in the Company or its
Affiliates shall vest immediately.  Employee shall be entitled to the Employee’s
Benefits until the end of the then current term.  Employee shall have no
restrictions to furnish the Services of the Employee and the Employee shall have
no restrictions with respect to accepting other Employment (even with companies
directly competing with the Company), except upon the receipt of comparable
health and dental insurance through another company, the Company’s obligations
to provide these benefits shall end.  Employee’s restrictions under 3.1.2 and
3.1.7 of this agreement shall remain in full force and effect.
 
5.3 No Mitigation.  In the event of Termination-Not-for-Cause, Employee shall
not be required to mitigate the amount of any payment provided for in this
Section 5 in any way whatsoever, nor shall the amount any payment or benefit
provided for in this Section 5 be reduced by any compensation earned by Employee
as the result of employment by another employer or by retirement benefits after
the termination date.  The Company shall not be entitled to any rights to
offset, mitigate or otherwise reduce the amounts owing to Employee by virtue of
this Section 5 with respect to any rights, claims, or damages that the Company
or its Affiliates may have against Employee, including, without limitation, any
claims by reason of any breach or alleged breach of this Agreement by Employee.
 
 
Page 9 of 17

--------------------------------------------------------------------------------

 
 
6. Termination for Disability or Death of Employee


6.1  Employee’s incapacity. If, as a result of Employee's incapacity to
materially perform the Services required under this Agreement because of
physical or mental illness, as evidenced by Employee having been absent from his
duties for three (3) consecutive months or for more than an aggregate of five
(5) months in any Contract Year, the Board may give Employee a Disability
Notice, which will be the first step in the parties attempts to terminate or
amend this Agreement with mutual consent.


6.2  Mandatory good faith dialogue. Upon the receipt of the Disability Notice by
Employee, Employee and the Company shall engage in a good faith dialogue to
agree on a resolution to the matter that is sensitive to the Company’s business
needs as well as the Employee’s situation.


6.3  Termination for Disability. In the event the parties after 30 days have not
reached an agreement on the necessary amendments to this Agreement or terms for
a mutual separation agreement, and the Employee’s incapacity persists, by
unanimous decision by the Board (excluding Employee) the Company shall have the
right to terminate the Employee for Disability, by sending Employee a Notice of
Termination for Disability.


6.4  Effects of Termination for Disability. Upon the termination of this
Agreement for Disability of Employee, Employee shall be entitled to receive (i)
the Fixed Annual Compensation that would otherwise be payable hereunder to the
end of the month in which such termination occurs and for six months thereafter;
(ii) any bonus and or Additional Annual Compensation due and earned throughout
the then Employment Year; and (iii) any amounts earned pursuant to the terms of
this Agreement but unpaid at the time of termination. The payments specified in
this Section 6.4 shall commence as soon as practicable but no later than one
month after the date of termination. The payments
shall be made in cash, company check or certified funds. Whenever compensation
is payable to Employee hereunder during a time when Employee is partially or
totally disabled and such disability (except for the provisions hereof) would
entitle Employee to disability income or other special compensation according to
the terms of any plan now or hereafter provided by the Company or according to
any policy of the Company in effect at the time of such disability, the payments
to Employee hereunder shall be inclusive of any such disability income or other
special compensation and shall not be in addition thereto. If disability income
is payable directly to Employee by an insurance company under an insurance
policy paid for by the Company, then any such disability income paid during the
twenty four (24) months following the Date of Termination shall be considered to
be part of the payments to be made by the Company pursuant to this Section 6.4,
and not in addition thereto, and shall be paid to the Company, up to but not to
exceed the amount of payments actually made by the Company pursuant to this
Section 6.4.  All disability income paid to Employee by said insurance company
(i) during the twenty four (24) months following the termination date in excess
of the payments actually made by the Company pursuant to this Section 6.4, and
(ii) after twenty four (24) months following the termination shall be the sole
property of Employee, as the case may be, pursuant to the terms of such
insurance policy and shall not be required to be paid to the Company.
 
 
Page 10 of 17

--------------------------------------------------------------------------------

 


6.5  Termination in Case of Death. In case of Employee's death, any and all
unvested stock or options granted to Employee under Section 2.2 of this
Agreement shall vest in favor of Employee's estate as provided for in this
Section(s) 6.51, 6.5.2, 6.5.3, and 6.5.4 herein. Company shall also continue any
health benefits for family for one year.


6.5.1 If the Employee's death occurs within 12 months of the date of this
agreement, Two Million (2,000,000) shares granted under Section 2.2 shall
immediately vest in favor of Employee's estate and Eight Million (8,000,000)
shall be returned to the Company;


6.5.2 If the Employee's death occurs within 24 months of the date of this
agreement, Four Million (4,000,000) shares granted under Section 2.2 shall
immediately vest in favor of Employee's estate and Six Million (6,000,000) shall
be returned to the Company;


6.5.3 If the Employee's death occurs within 36 months of the date of this
agreement, Six Million (6,000,000) shares granted under Section 2.2 shall
immediately vest in favor of Employee's estate and Four Million (4,000,000)
shall be returned to the Company;


6.5.4 If the Employee's death occurs within 48 months of the date of this
agreement, Eight Million (8,000,000) shares granted under Section 2.2 shall
immediately vest in favor of Employee's estate and Two Million (2,000,000) shall
be returned to the Company;


6.5.5 Any unvested additional shares granted for past performance under Sections
2.3 and 3.3 shall immediately vest in favor of Employee’s estate.


7. Termination by Employee for Material Breach


7.1  Employee shall have the right to terminate this Agreement only in the event
of a verifiable Material Breach by the Company. For purposes of this Agreement,
"Material Breach" shall mean any of the following:


(A) The breach by the Company of a material term, condition or covenant of this
Agreement;


(B) The assignment to Employee of any duties inconsistent in any material
respect with his status set forth in Sections 1.1 and 1.5 hereof;


(C) A reduction by the Company in the Fixed Annual Compensation set forth in
Section 2.1;
 
 
Page 11 of 17

--------------------------------------------------------------------------------

 


(D) A unanimous decision by the Board of Directors and a majority vote of the
shareholders of all classes of stock in the Company, who are entitle to vote in
such matters, that would result in a significant change to the core business of
the Company which having been effectuated without Employee's consent would cause
the Company’s business is to fundamentally depart from the purpose in which the
Employee was originally contracted for.


7.2  Material Breach Notice by Employee. In the event Employee wishes to pursue
a termination of the Agreement on the account of a material breach by the
Company as defined in this Section 7.1 (a)(b)( c) and (d), Employee may send to
the Board a Notice of Material Breach describing in detail the nature of the
alleged breech and the required corrective action to cure the alleged breach.
Unless the Board formally objects to the Notice of Material Breach or responds
and cures the breach within sixty (60) days from the receipt thereof, Employee
shall have the right to terminate this Agreement by sending a Notice of
Termination for Breach to that effect no earlier than the latest date by which
the Company could still object or cure the Notice of Material Breach, but no
later than sixty (60) days from the Company’s receipt of the Notice of Material
Breach.


7.3  Effect of the Company’s objection. In the event the Company receives a
Notice of Breach from Employee and does not consider the allegations in the
notice to be valid, it has the right to object to the contents of the Notice by
informing Employee to such effect in writing within two weeks of receipt of the
Notice of Material Breach. In the event of an objection by the Company to a
Notice of Material Breach, the following process shall apply:


(a) The Board shall call a special meeting to allow Employee to state Employee's
position on the matter and to allow for the parties to resolve the situation.
The Employee shall abstain from voting during such meeting. Employee shall be
allowed to have outside legal counsel present at such meeting.


(b) In the event the parties fail to resolve the matter in such meeting, the
parties shall submit the dispute to binding arbitration in accordance with
Section12hereunder. In the event the arbitration does not find that a material
breach by the Company existed, the Company shall not be required to pay the
Fixed Annual Compensation for any period during which Employee did not provide
the Employee’s Services as called for in this Agreement.


7.4  Effects of Termination by Employee for Material Breach. An effective
termination by Employee resulting from a material breach of the Company shall be
considered a Termination Not-for-Cause by the Company.


8. Termination by Employee for Change in Control


8.1  Definition of "Change in Control." For purposes of this Agreement, "Change
in Control of the Company ” means a change in control (except Changes in Control
effected with the express consent of Employee) of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, whether or not the Company is then
subject to
such reporting requirement, including, but not limited to (i) a transaction or
series of related transactions resulting in a change in beneficial ownership of
more than 51% of the outstanding equity securities of the Company; (ii) or a
sale of all or substantially all of the assets of the Company.
 
 
Page 12 of 17

--------------------------------------------------------------------------------

 


8.2  Termination Notice for Change of Control. In the event of an occurrence of
Change of Control (as defined above), Employee shall have the right for a 30 day
period upon becoming aware of the Change of Control to notify the Company of
Employee's intention to terminate this Agreement based on this occurrence by
sending a the Board a Notice of Disputed Change of Control. Unless the Board
formally responds to the Notice of Disputed Change in Control with an offer to
address the Employee's concerns by amending this Agreement in two weeks from its
receipt, Employee shall have the right to terminate this Agreement by sending a
Notice of Termination for
Change of Control to that effect no earlier than the latest date by which the
Company could still object or cure the Notice of Disputed Change of Control but
no later than sixty (60) days from the Company’s receipt of the Notice of
Disputed Change of Control


8.3  In the event the Board has responded to the Notice of Disputed Change in
Control with an offer to address Employee's concerns, the parties shall engage
in meaningful good faith negotiations for a period of 60 days to amend or renew
this Agreement to the satisfaction of both parties. In the event no agreement
has been reached after the 60-day period, Employee shall have the right to
terminate this Agreement by sending a Notice of Termination for Change of
Control.


8.4  Effect of termination for Change of Control. An effective termination by
Employee resulting from a Change in Control of the Company shall be considered a
Termination Not-for-Cause by the Company.


8.5  For the sake of clarity, a Change in Control does not give the Company (or
the company acquiring it) any new rights.  Anything herein contained to the
contrary notwithstanding, in the event the Company experiences either a “change
in control” transaction as defined herein, including, but not limited to, a
merger, acquisition or sale of a controlling interest in the corporation as
stated above, the terms and conditions of this Agreement shall remain in effect
and in full force, all stock, options, warrants and any other consideration due
Employee, or Employee's assignee. Employee shall become fully vested and such
action the Company shall not in any way diminish, affect or compromise
Employee’s rights under this Agreement.


9.  General
 
9.1 Governing Law. Venue The laws of the State of Texas shall govern the
interpretation, construction and applicability of this Agreement in any
arbitration or judicial proceeding.
 
9.2 Attorneys’ Fees. In the event that any legal (judicial or arbitral)
proceeding is instituted in connection with any controversy arising out of this
Agreement or the enforcement of any rights hereunder, the prevailing party (as
defined by the courts of Texas) shall be entitled to recover, in addition to
court and other costs, such sums as the court or arbitrator may decide are
reasonable as attorneys’ fees.
 
 
Page 13 of 17

--------------------------------------------------------------------------------

 
 
9.3 Indemnification.  In the event Employee is made, or threatened to be made, a
witness or party to any civil, criminal or administrative action, proceeding or
investigation of the fact that Employee is or was a director or officer of the
Company, or serves on the Board of another corporation fifty percent (50%) or
more owned by the Company in any capacity at the Company’s request, or serves or
served as a director of any other corporation at the request, or serves as a
fiduciary of any ERISA plan at the Company’s request, Employee shall be
indemnified by the Company for all amounts paid as a fine or settlement,
including the cost of defense.
 
 9.4Waiver.  Neither party shall, by mere lapse of time, without giving notice
be deemed to have waived any breach by the other party of any of this
Agreement.  Further, the waiver by either party of a particular breach of this
Agreement shall be construed or deemed as a continuing waiver of such breach.
 
9.5 Entire Agreement. The parties agree that this instrument constitutes and
contains the entire agreement between the parties concerning the subject matter
and contents of this Agreement, and that this instrument supersedes all prior
negotiations, proposed agreement, or understandings, if any, between the parties
concerning any of the provisions or contents of this Agreement.  No amendment to
this Agreement shall be effective unless it is in writing and signed by a duly
authorized representative of each of the parties to this Agreement.
 
9.6Fair Meaning. The parties agree that the wording of this Agreement shall be
construed as a whole according to its fair meaning, and not strictly for or
against the party that drafted this Agreement.
 
9.7Counterparts.  This Agreement may be executed in any number of counterparts
which shall be deemed an original, and all of which taken together constitutes
one and the same Agreement.
 
9.8  Severability.  The parties agree that if any provision of this Agreement
should ever be declared or determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby, and said illegal or invalid part, term or
provision shall be automatically conformed to the law, if possible, or if not
possible, be deemed to be stricken from this Agreement.
 
9.9 Waiver/Estoppel. Any party hereto may waive the benefit of any term,
condition or covenant in this Agreement or any right or remedy at law or in
equity to which any party may be entitled, but only by an instrument in writing
signed by the parties to be charged. No estoppel may be raised against any party
except to the extent the other parties rely on an instrument in writing, signed
by the party to be charged, specifically reciting that the other parties may
rely thereon. The parties' rights and remedies under and pursuant to this
Agreement or at law or in equity shall be cumulative and the exercise of any
rights or remedies under any provision hereof or rights or remedies at law or in
equity shall not be deemed an election of remedies; and any waiver or
forbearance of any breach of this Agreement or remedy granted hereunder or at
law or in equity shall not be deemed a waiver of any preceding or succeeding
breach of the same or any other provision hereof or of the opportunity to
exercise such right or remedy or any other right or remedy, whether or not
similar, at any preceding or subsequent time.
 
 
Page 14 of 17

--------------------------------------------------------------------------------

 
 
9.10 Notices. Any notice that the Company is required to give or may desire to
give to Employee hereunder shall be in writing and may be served by delivering
it to Employee, or by sending it to Employee by certified mail, return receipt
requested (effective five days after mailing) or overnight delivery of the same
by delivery service capable of providing verified receipt (effective the next
business day), or facsimile (effective twenty-four hours after receipt is
confirmed by person or machine), at the address set forth below, or such
substitute address as Employee may from time to time designate by notice to the
Company. Any notice that Employee is required or may desire to serve upon the
Company hereunder shall be in writing and may be served by delivering it
personally or by sending it certified mail, return receipt requested or
overnight delivery, or facsimile (with receipt confirmed by person or machine)
to the address set forth below, or such other substitute address as the Company
may from time to time designate by notice to Employee. Such notices by Employee
shall be effective at the same times as specified in this Section 9.10 for
notices by the Company.
 
The Company:
Minerco Resources, Inc.
16225 Park Ten Place, Suite 500
Houston, TX 77084
 
Employee:
 
V. Scott Vanis
16710 Coyotillo Lane
Houston, TX 77095
 
9.11 Captions. The paragraph headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
9.12 No Partnership or Joint Venture. Nothing herein contained shall constitute
a partnership between or joint venture by the parties hereto.
 
9.13 Assignability.  Successors.
 
(a) The obligations of employee may not be delegated and, except as expressly
provided in this Section 9.13 relating to the designation of beneficiaries,
Employee may not, without the Company’s prior written consent thereto, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest herein.  Any such attempted delegation or disposition
shall be null and void and without effect.  Provided however, that Employee may
assign all or any portion of his rights to receive compensation hereunder to any
corporation of which at least fifty percent (50%) of the capital stock of which
is owned or controlled by Employee, to any other entity in which Employee owns
or controls at least fifty percent (50%) of the total ownership interests, to
trusts for the benefit of the family of Employee, to charitable trusts or to
trusts for the benefit of any charitable purpose, or to any charity or
non-profit organization. Notwithstanding any other provision hereof, Employee
shall not be permitted to establish loan-out companies to provide his services
to the Company and assign this Agreement thereto.
 
 
Page 15 of 17

--------------------------------------------------------------------------------

 
 
(b) The Company and Employee agree that this Agreement and each of the Company’s
rights and obligations hereunder may be assigned or transferred by the Company
to, and shall be assumed by and be binding upon, any Successor to the
Company.  The term “Successor” shall mean any corporation or other business
entity which succeeds to the assets or conducts the business of the Company,
whether directly or indirectly, by purchase, merger, consolidation or
otherwise.  In the event another corporation or other business entity becomes a
Successor of the Company, then the Successor shall expressly assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
is required to perform if there had been no merger.
 
9.14 No Mitigation; No Offset. Without limiting any other provision hereof, the
Company agrees that any income and other employment benefits received by
Employee from any and all sources (other than as set forth in Section 5.2)
before, or during this Agreement shall in no way reduce or otherwise affect the
Company's obligation to make payments and afford benefits hereunder.
 
10.  Arbitration.
 
(a) In the event of any controversy arising from or concerning the
interpretation of this Agreement or its subject matter (including, without
limitation, the interpretation, application, or enforceability of this Agreement
or the arbitrability of the controversy), the parties agree that such
controversy shall be resolved exclusively by binding arbitration before a single
neutral arbitrator selected jointly by the parties.  The Company and Employee
shall each be responsible for 50% of the fees and expenses of the
arbitrator.  Each party shall be responsible for its own attorneys’ fees and any
other costs arising from the arbitration, without regard to which party thereto
prevails.  Provided however, that the arbitrator may award attorneys’ fees and
costs to the prevailing party.  The parties to the arbitration shall have all
rights, remedies, and defenses available to them in a civil action before a
court.  If, for any legal reason, a controversy arising from or concerning the
interpretation, application, or enforceability of this Agreement requires
judicial intervention, the parties agree that the controversy shall be brought
in the Harris County Superior Court or the U.S. District Court for the District
of Texas.
 
(b)  The parties hereby waive and agree not to assert (by way of motion, as a
defense or otherwise) (a) any and all objections to jurisdiction that they may
have under the laws of the State of Texas or the United States, and (b) any
claim (i) that it or [he/she] is not subject personally to jurisdiction of such
court, (ii) that such forum is inconvenient, (iii) that venue is improper, or
(iv) that this Agreement or its subject matter may not for any reason be
arbitrated or enforced as provided in this Section 6.0 (b).
 
(c)  Within ten (10) business days after receipt of the notice submitting a
dispute or controversy to arbitration, the parties shall attempt in good faith
to agree upon an arbitrator to whom the dispute will be referred and on a joint
statement of contentions. Each party hereby agrees that service of process in
such action will be deemed accomplished and completed when a copy of the
documents is sent in accordance with the notice provisions in Section 5.10
hereof.
 
 
Page 16 of 17

--------------------------------------------------------------------------------

 
 
(d)  The arbitration shall be held within sixty (60) days of the appointment of
the arbitrator.  Discovery shall be conducted in accordance with the Texas Rules
of Civil Procedure regarding discovery. The arbitrator shall establish the
discovery schedule promptly following submission of the joint statement of
contentions (or the filing of the answer to the demand for arbitration) which
schedule shall be strictly adhered to. To the extent the contentions of the
parties relate to custom or practice in the Company’s business model, or the
technical industry generally, or to accounting matters, each party may select an
independent expert or accountant (as applicable) with substantial experience in
the industry segment involved to render an expert opinion or opinions. All
decisions of the arbitrator shall be final and in writing.  The arbitrator shall
make all rulings in accordance with Texas law and shall have authority equal to
that of a Superior Court judge, to grant equitable relief in an action pending
in Superior Court in which all parties have appeared.
 
11. Contractual Nomenclature. All references herein to "Dollars" or "$" shall
mean Dollars of the United States of America, its legal tender for all debts
public and private. Wherever used herein and to the extent appropriate, the
masculine, feminine or neuter gender shall include the other two genders, the
singular shall include the plural, and the plural shall include the singular.
 
12. Publicity. Neither party shall issue any press release or announcement of or
relating to the execution of, or any terms, provisions or conditions contained
in this Agreement without the other party's prior approval of the content and
timing of any such announcement or announcements.
 
13. Proof of Right to Work.  For purposes of federal immigration law, Employee
will be required to provide the Company with documentary evidence of his
identity and eligibility for employment in the United States within three (3)
business days of Employee’s date of hire; otherwise, the Company may terminate
the employment relationship and this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 

Minerco Resources, Inc., a Nevada Corporation        
By:
[img001.jpg]      V. Scott Vanis, President, Director  

 

Employee        
By:
[img001.jpg]     V. Scott Vanis, an Individual  

 
 
 
Page 17 of 17
 
 